Citation Nr: 1136308	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  05-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increase in the "staged" ratings (of 30 percent from April 14, 1999 and 50 percent from September 24, 2003) for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased (50 percent) rating for PTSD effective September 24, 2003.    

In December 2008, the Board denied the Veteran's claims of entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to an effective date earlier than September 24, 2003, for the award of a 50 percent rating for PTSD. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in November 2010 that vacated the December 2008 Board decision and remanded such for readjudication consistent with the instructions outlined in the decision.  Subsequently, additional medical evidence was associated with the claims file.  An April 2011 rating decision deferred adjudication of the matter of entitlement to a total rating based on individual unemployability.  

A letter was sent to the Veteran (through his representative) on April 27, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication;  he did not respond.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim of an increased initial rating for PTSD.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), are met.

In its November 2010 memorandum decision the Court found that the Veteran's September 19, 2003 correspondence, which had been construed by the RO and the Board as a claim for increase, was in fact a notice of disagreement (NOD) from the July 2003 rating decision which granted service connection for PTSD rated 30 percent, effective April 14, 1999.  Construing the Veteran's correspondence as an NOD, the matter before the Board involves an appeal of the initial disability rating assigned (to include the RO's "staged" increased rating).  The issue has been characterized accordingly.      

Subsequent to the Court's decision, updated VA treatment records (including mental health treatment) were associated with the claims file.  This evidence has not been considered by the RO, and the Veteran has not waived RO initial consideration of it.  On remand, the RO will have the opportunity to review this evidence in the first instance.  38 C.F.R. § 20.1304. 

The updated treatment records show that the Veteran has recently been hospitalized at VA several times for suicidal ideation and alcoholism.  It was noted that he had repeatedly presented at the emergency room intoxicated.  As the Veteran's most recent examination to assess his PTSD was in 2004 and since the recent treatment records suggest that such disability may have increased in severity in the interim, a contemporaneous examination to determine the current severity of the disability is necessary.   

The most recent V treatment records that were of record at the time of the December 2008 Board decision were from April 2007.  Records since associated with the claims file only cover the period from June to August 2010.  Any additional pertinent VA treatment records that are outstanding must be secured on remand.  
Governing caselaw holds that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO deferred adjudication of the Veteran's claim for a TDIU pending further development.  On remand it should continue to develop the claim in accordance with Rice.  

The Board notes that in a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA psychiatric treatment the Veteran has received from April 2007 to June 2010 and from August 2010 to the present.  The RO/AMC should ultimately ensure that all VA psychiatric treatment records from 1999 to the present are associated with the claims file.  

2. The RO/AMC should then arrange for the Veteran to be afforded a psychiatric examination to determine the current severity of his PTSD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency, and severity of all current psychiatric symptoms.  The examiner should distinguish, if possible, the symptoms (and associated functional impairment) due to PTSD from any symptoms (and impairment) due solely to coexisting non-service-connected psychiatric diagnoses.  If such distinction cannot be made, it should be so noted (with explanation).  The examiner should opine specifically regarding the impact of the Veteran's PTSD on his occupational and social functioning.  The examiner should explain the rationale for all opinions.  The Board again places the Veteran on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination may result in an adverse determination.

3. Only after the development requested above is completed in full, the RO should then re-adjudicate the claim (to include entitlement to a TDIU).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

